DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-14 and 20) drawn to an oral care composition comprising nonpolar structuring agent(s), emulsifier(s), mucoadhesive polymer(s) and active ingredients(s) effective for providing oral pain relief, wherein the oral care composition is a solid or semi-solid composition up to a temperature of at least 40 °C, is acknowledged. The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 15-19 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention. Applicants timely responded to the restriction requirement in the reply filed 1/18/22.
 Accordingly, claims 1-14 and 20 are under current examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 13-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19).
Li et al. is directed to edible oral strip or wafer dosage form containing ion exchange resin for taste making (Title). Li et al. teach a disintegrable oral film (i.e., solid or semi-solid) containing (quantity in g): ketoprofen (6.5; an active ingredient effective for providing oral pain relief), NaOH, anion exchange resin, CMC (6.83, cellulose gum, a mucoadhesive polymer), HV HPMC (2.23, a film-forming polymer; i.e., a nonpolar structuring agent), polysorbate 80 (0.19, emulsifier), menthol (0.42, an active ingredient effective for providing oral pain relief), PEG-40 hydrogenated castor oil (0.12, an emulsifier), isomalt (1.07, sweetener, i.e., a flavoring agent) and purified water (75.21, a solvent) (limitations of instant claims 1, 5-10 and 13-14, Example 21). 
With regards to instant claim 2, Li et al. teach that the emulsifier may generally be present within the inventive oral film strips in amounts ranging from about 0.25 to 2.25 wt%, such as from 0.50 to 1.50 wt, based on the total weight of the dry oral film strip and that the film-forming material is generally present within the inventive oral film strips in amounts ranging from about 5 wt% to 75 wt%, particularly from about 15 to 50 wt%, based on the weight of the dry oral film strip (e.g., sodium CMC ranges from about 7 to 40 wt%) ([0022], [0047]).
With regards to instant claim 20, Li et al. teach that the film-forming composition is prepared by coating, extruding or casting the deaerated film forming composition onto a casting substrate to form a wet film, drying the coated, extruded or cast wet film, removing the dried film from the casting substrate and cutting the dried film into individual oral film strips ([0170-0173]). 
With regards to the ability to remain a solid or semi-solid composition in conditions up to a temperature of at least 40 °C, the abovementioned composition is structurally the same as that of which is claimed and therefore, must necessarily have the same physical characteristics. The Examiner directs attention to MPEP 2112(I).
Therefore, by teaching all the limitations of claims 1-2, 5-10, 13-14 and 20, Li et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19), in view of Dillon et al. (US 2006/0292520; published: 12/28/2006).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Li et al. is directed to edible oral strip or wafer dosage form containing ion exchange resin for taste making (Title). Li et al. teach a disintegrable oral film (i.e., solid or semi-solid) containing (quantity in g): ketoprofen (6.5; an active ingredient effective for providing oral pain relief), NaOH, anion exchange resin, CMC (6.83, cellulose gum, a mucoadhesive polymer), HV HPMC (2.23, a film-forming polymer; i.e., a nonpolar structuring agent), polysorbate 80 (0.19, emulsifier), menthol (0.42, an active ingredient effective for providing oral pain relief), PEG-40 hydrogenated castor oil (0.12, an emulsifier), isomalt (1.07, sweetener, i.e., a flavoring agent) and purified water (75.21, a solvent) (limitations of instant claims 1, 5-10 and 13-14, Example 21). With regards to instant claim 20, Li et al. teach that the film-forming composition is prepared by coating, extruding or casting the deaerated film forming composition onto a casting substrate to form a wet film, drying the coated, extruded or cast wet film, removing the dried film from the casting substrate and cutting the dried film into individual oral film strips ([0170-0173]). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Li et al. do not teach in a particular embodiment wherein the one or more structuring agents comprise at least one of a paraffin and a wax or at least one of petrolatum and beeswax, as required by instant claims 3-4. However, such deficiency is cured by Dillon et al.
Dillon et al. is directed to an oral carrier strip for the delivery of an oral care composition to the oral cavity of a human or animal subject (Abstract). Dillon et al. teach that the oral carrier strips contain film-forming materials such as beeswax or paraffin ([0021]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional film-forming agents (e.g., beeswax, paraffin and those taught by Li et al.) used in oral care strips.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP 2144.06).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19), in view of Demopulos et al. (US 2006/0263393; published: 11/23/06).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Li et al. is directed to edible oral strip or wafer dosage form containing ion exchange resin for taste making (Title). Li et al. teach a disintegrable oral film (i.e., solid or semi-solid) containing (quantity in g): ketoprofen (6.5; an active ingredient effective for providing oral pain relief), NaOH, anion exchange resin, CMC (6.83, cellulose gum, a mucoadhesive polymer), HV HPMC (2.23, a film-forming polymer; i.e., a nonpolar structuring agent), polysorbate 80 (0.19, emulsifier), menthol (0.42, an active ingredient effective for providing oral pain relief), PEG-40 hydrogenated castor oil (0.12, an emulsifier), isomalt (1.07, sweetener, i.e., a flavoring agent) and purified water (75.21, a solvent) (limitations of instant claims 1, 5-10 and 13-14, Example 21). With regards to instant claim 20, Li et al. teach that the film-forming composition is prepared by coating, extruding or casting the deaerated film forming composition onto a casting substrate to form a wet film, drying the coated, extruded or cast wet film, removing the dried film from the casting substrate and cutting the dried film into individual oral film strips ([0170-0173]). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Li et al. do not teach in a particular embodiment wherein the solubilizing agent is polyethylene glycol, as required by instant claims 3-4. However, such deficiency is cured by Demopulos et al.
PEG 400 was known and routinely used in the prior art as ketoprofen (active agent used in Li et al.) solubilizer (see entire reference, e.g., [0174]).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Li et al. et al. by substituting or combining their solubilizing agent (e.g., water) with PEG to achieve the predictable result of obtaining enhanced ketoprofen solubilization. Furthermore, the idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional solubilizing agents (e.g., water and PEG) used in ketoprofen-containing compositions.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP 2144.06).
Regarding the concentration of solubilizing agent as specified in claim 12, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration range in claim 12 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., amount and selection of active agents for oral film), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for solubilizing any amount of ketoprofen in the oral film.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617